         Case 1:21-cv-00120-HBK Document 8 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC WARREN,                                      No. 1:21-cv-000120-HBK (PC)
12                         Plaintiff,                   ORDER STRIKING PLAINTIFF’S FIRST
                                                        AMENDED COMPLAINT FOR LACK OF
13            v.                                        SIGNATURE
14    ELEONOR GRIFFITH, et al.,
                                                        (Doc. No. 7)
15                         Defendants.
16                                                      30-DAY DEADLINE

17

18
             Before the Court is Plaintiff’s First Amended Complaint, filed March 2, 2021. (Doc. No.
19
     7). A review of Plaintiff’s First Amended Complaint reveals that he did not sign the complaint
20
     under penalty of perjury. All filings submitted to the Court must bear the signature of the filing
21
     party. Local Rule 131; Fed. R. Civ. P. 11(a). Therefore, the Court must strike Plaintiff’s First
22
     Amended Complaint from the record as deficient. Plaintiff must re- file his First Amended
23
     Complaint, signed under penalty of perjury with an original signature and in compliance with the
24
     Court’s February 3, 2021 screening order, for this case to proceed.
25
             Accordingly, it is ORDERED:
26
             1. The Clerk of Court shall strike Plaintiff’s First Amended Complaint (Doc. No. 7) and
27
     return it to Plaintiff for his signature.
28
                                                       1
        Case 1:21-cv-00120-HBK Document 8 Filed 03/04/21 Page 2 of 2


 1            2. Within thirty (30) days from the date on this order, Plaintiff shall refile his First

 2   Amended Complaint, signed under penalty of perjury with an original signature; and

 3            3. Failure to comply with this order will result in the recommendation to a District Judge

 4   that this action be dismissed for failure to obey a court order and failure to prosecute. Local Rule

 5   110.

 6

 7   IT IS SO ORDERED.

 8
     Dated:      March 4, 2021
 9                                                        HELENA M. BARCH-KUCHTA
10                                                        UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
